
	
		I
		112th CONGRESS
		1st Session
		H. R. 677
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Holt (for
			 himself, Mr. Petri,
			 Mr. Kind, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 to require a lifetime income disclosure.
	
	
		1.Short titleThis Act may be cited as the
			 Lifetime Income Disclosure
			 Act.
		2.Disclosure
			 regarding lifetime income
			(a)In
			 generalSubparagraph (B) of section 105(a)(2) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)(2)) is
			 amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause (ii), by
			 striking diversification. and inserting diversification,
			 and; and
				(3)by inserting at
			 the end the following:
					
						(iii)the lifetime
				income disclosure described in subparagraph (D)(i).
						In the
				case of pension benefit statements described in clause (i) of paragraph (1)(A),
				a lifetime income disclosure under clause (iii) of this subparagraph shall only
				be required to be included in one pension benefit statement during any one
				12-month
				period..
				(b)Lifetime
			 incomeParagraph (2) of section 105(a) of such Act (29 U.S.C.
			 1025(a)) is amended by adding at the end the following new subparagraph:
				
					(D)Lifetime income
				disclosure
						(i)In
				general
							(I)DisclosureA
				lifetime income disclosure shall set forth the lifetime income stream
				equivalent of the total benefits accrued with respect to the participant or
				beneficiary.
							(II)Lifetime income
				stream equivalent of the total benefits accruedFor purposes of
				this subparagraph, the term lifetime income stream equivalent of the
				total benefits accrued means the amount of monthly payments the
				participant or beneficiary would receive if the total accrued benefits of such
				participant or beneficiary were used to provide lifetime income streams
				described in subclause (III), based on assumptions specified in rules
				prescribed by the Secretary.
							(III)Lifetime
				income streamsThe lifetime income streams described in this
				subclause are a qualified joint and survivor annuity (as defined in section
				205(d)), based on assumptions specified in rules prescribed by the Secretary,
				including the assumption that the participant or beneficiary has a spouse of
				equal age, and a single life annuity. Such lifetime income streams may have a
				term certain or other features to the extent permitted under rules prescribed
				by the Secretary.
							(ii)Model
				disclosureNot later than 1 year after the date of the enactment
				of the Lifetime Income Disclosure
				Act, the Secretary shall issue a model lifetime income
				disclosure, written in a manner so as to be understood by the average plan
				participant, that—
							(I)explains that the
				lifetime income stream equivalent is only provided as an illustration;
							(II)explains that the
				actual payments under the lifetime income stream described in clause (i)(III)
				that may be purchased with the total benefits accrued will depend on numerous
				factors and may vary substantially from the lifetime income stream equivalent
				in the disclosures;
							(III)explains the
				assumptions upon which the lifetime income stream equivalent was determined;
				and
							(IV)provides such
				other similar explanations as the Secretary considers appropriate.
							(iii)Assumptions
				and rulesNot later than 1 year after the date of the enactment
				of the Lifetime Income Disclosure
				Act, the Secretary shall—
							(I)prescribe
				assumptions that administrators of individual account plans may use in
				converting total accrued benefits into lifetime income stream equivalents for
				purposes of this subparagraph; and
							(II)issue interim
				final rules under clause (i).
							In
				prescribing assumptions under subclause (I), the Secretary may prescribe a
				single set of specific assumptions (in which case the Secretary may issue
				tables or factors that facilitate such conversions), or ranges of permissible
				assumptions. To the extent that an accrued benefit is or may be invested in a
				lifetime income stream described in clause (i)(III), the assumptions prescribed
				under subclause (I) shall, to the extent appropriate, permit administrators of
				individual account plans to use the amounts payable under such lifetime income
				stream as a lifetime income stream equivalent.(iv)Limitation on
				liabilityNo plan fiduciary, plan sponsor, or other person shall
				have any liability under this title solely by reason of the provision of
				lifetime income stream equivalents which are derived in accordance with the
				assumptions and rules described in clause (iii) and which include the
				explanations contained in the model lifetime income disclosure described in
				clause (ii). This clause shall apply without regard to whether the provision of
				such lifetime income stream equivalent is required by subparagraph
				(B)(iii).
						(v)Effective
				dateThe requirement in subparagraph (B)(iii) shall apply to
				pension benefit statements furnished more than 12 months after the latest of
				the issuance by the Secretary of—
							(I)interim final
				rules under clause (i);
							(II)the model
				disclosure under clause (ii); or
							(III)the assumptions
				under clause
				(iii).
							.
			
